Citation Nr: 1737783	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1988 to September 1989.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This decision denied service connection for PTSD.  In her June 2010 VA Form 9, the Veteran indicated that she wanted a hearing before the Board.  However, after many attempts to schedule a hearing, the Veteran failed to show to her June 2017 Video Conference hearing.  Neither she nor her representative has provided cause as to why she did not attend, and no additional request for a hearing was made.  As such, the Board finds that the Veteran's request for a hearing is withdrawn.  


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran has a current diagnosis of PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated September 2008, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate. 

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's claims file contains her available service treatment records (STRs) and military service records, as well as VA medical treatment records, private medical records, a buddy statement, an assessment from a private healthcare provider, and statements from the Veteran.

The Board notes that the Veteran has reported that she has been prescribed anti-anxiety medication by her primary care provider.  Additionally, the Veteran has noted that she has undergone detoxification at Hooper Center, was incarcerated at Purdy's Women's Correction Facility, and received medical care from local medical centers.  The Board further notes that in a November 2004 VA medical record, the Veteran stated that she received private medical health services and years of counseling.  However, the Veteran reported at the September 2012 VA examination that she has not received any mental health treatment, and has not otherwise reported that any relevant private records are outstanding.  The Veteran has not provided the name or location of any treating clinicians, nor has she indicated whether any treatment that she received was related to her claimed disability.  As such, VA's duty to assist for these records has been met.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).

The Board notes that in January 2009 the Veteran provided physical descriptions of her alleged sexual assailants, their associates, as well as their class.  She also gave the physical description of another service member whom she alleged physically assaulted her, and noted an incident where a fellow service member was raped in the room across the hall.  In March 2009, the RO provided a formal finding that there was a lack of information required to corroborate the stressors associated with the Veteran's claim for PTSD.  This was on the basis that the information provided by the Veteran was insufficient to search the Joint Services Records Research Center.  The PIES response was that there was no verifiable stressor.  Further, review of the claims file, and STRs did not show a verifiable stressor or information to allow the RO to investigate further.  The RO concluded that all efforts to obtain the needed information have been exhausted, and that any further attempts to obtain this information would be futile.  See id.  As such, VA's duty to assist the Veteran by verifying her PTSD stressor has been met.  

The RO arranged for a VA psychiatric examination in September 2012.  The Board finds that this examination is adequate for rating purposes.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).   

However, in this case the Veteran has specifically alleged that she has PTSD based on a reported history of multiple traumatic events in service, to specifically include sexual trauma.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  To that end, the United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).

In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Factual Background

In the December 1987 entrance medical examination, the Veteran was found to be psychiatrically normal.  In an August 1988 STR, the Veteran was being treated for alcohol abuse, and was prescribed Antabuse.  In a November 1988 STR, the Veteran was noted as attending two Alcoholics Anonymous meetings over the course of two-and-a-half months while stationed in Germany.  It was noted that she was hospitalized for alcohol use, and was removed from this program for drinking alcohol.  During this time it was reported that she sprained her finger playing basketball.  

In a November 1988 STR, the Veteran discussed her drinking history and her disinterest in staying in the Army.  She was assessed with alcohol dependence.  In a December 1988 STR, it was noted that she had a slightly swollen right long finger.  She reported that she injured this finger during physical training one-and-a-half weeks prior.  She was diagnosed with a sprain.  

In a May 1989 report of mental status evaluation, the Veteran was noted to have hostile behavior.  She was diagnosed with passive aggressive personality disorder.  This disorder was reported as a deeply-ingrained maladaptive pattern of behavior of a long duration.  

In a July 1989 memorandum, it was noted that the Veteran was proposed to be separated due to her diagnosed personality disorder.  As a result of this condition, it was reported that the Veteran: required constant supervision for simple tasks; had difficulty adjusting to military life; was disrespectful to superiors; that her performance was well below standards since her arrival to her unit in Germany; and she required constant supervision.  

In an August 1989 report of medical history, the Veteran checked "no" for depression or excessive worry, and for nervous trouble of any sort.  She noted that she was discharged for "passive aggressive behavior," and inserted a cartoon of a "smiley face" directly following this statement.  In the August 1989 report of medical examination, the clinician found the Veteran to be psychiatrically normal. 

In a November 2004 VA women's health note, the Veteran reported that she had a "rare cancer" which she was told was "stress related."  She felt that it could have been caused by an in-service rape that occurred at some point between 1988 and 1989.  She left service after the rape incident, and received private mental health care.  She reported that she received years of counseling, and was diagnosed with PTSD.  

In a November 2008 statement, the Veteran's mother stated that the Veteran did not advise that she had been raped in service for a "long time."  Her experience in the Army left her "broken," and she came home fearful, reclusive, and full of anxiety.  She started to use drugs, including heroin, to deal with her symptoms of pain, anxiety, stress, depression, and sleeplessness.  The Veteran told her mother that she had PTSD, depression, and anxiety.  The Veteran's mother reported that the Veteran had received emergency treatment for her symptoms on a number of occasions.  However, the Veteran was sent home without help or diagnosis because "she was an addict."  In 2003, the Veteran moved back into her parents' house to, in part, get medical care.  She reported that the Veteran needed to "deal with the rape trauma [that] has basically taken away her life." 

In the October 2008 private PTSD assessment, the Veteran reported her in-service sexual traumas and was found by private opinion provider as reporting symptoms indicative of a past trauma.  Her current clinical presentation appeared to represent a history of military trauma.  It was found that the Veteran was able to express her current level of distress and past personal and military history, but she had limited personal insight regarding PTSD.  Upon administration of assessments, the Veteran was noted to have PTSD and an indication of moderate depression.  The private opinion provider noted that the PTSD diagnosis was determined by using a combination of considering assessments and history.  The private opinion provider concluded that the Veteran developed symptomatology indicative of PTSD due to her traumatic experience while in the military.  

In a December 2008 statement, the Veteran reported that while stationed at Fort Bliss she stayed at the base hospital for a week, and was assigned to a new class where she was the only female.  On a Saturday a few weeks after the start of class, she was staying at a hotel that was off-post.  She was asked by a male service member, who was not in her class, if she wanted to go clubbing with a group of people.  She left her room with a class-mate and the service member, and went to the service member's room.  There, the service member raped her.  Two weeks later, at the same hotel, the Veteran was raped in her room by a different service-member who was in her class.  After the first incident, the Veteran told her Sergeant about what had happened, and arrangements were made for her to see a therapist.  When the Veteran met with the therapist, she was asked if she had consumed alcohol, to which the Veteran said she had consumed "1/2 a beer."  The therapist then told the Veteran that she was an alcoholic, and that she should attend Alcoholics Anonymous meetings.  At that point, therapy ended.  The Veteran noted that she told her Sergeant in Germany about the sexual assault, and that she went to a rape group in Baumholder.  The Veteran noted that she intended to report the first rape.  However, another woman had been raped that evening, word of that incident had gotten around, and the other women were "awful towards her."  She did not press charges because she did not want to experience a similar situation.  The Veteran noted that she was not an alcoholic. 

In a January 2009 statement, the Veteran reported that she was first sexually assaulted in July 1988.  During the second sexual assault she injured her hand.  She provided general physical descriptions of the men she claimed raped her, including other service-members associated with one of the alleged rapists who were not involved in the sexual assault.  She additionally stated that one-to-two weeks prior to the initial sexual assault, she was strangled and punched by a male service-member in the context of a beer drinking game.  In Germany, a male service-member reportedly knocked on her door, and later attacked a female across the hall.  Regarding the rapes, the Veteran did not press charges because another woman had been raped and the "girls were brutes."  She stated that she began to drink heavily in Germany, and that she experienced anxiety.  Her Sergeant recommended that she speak with someone that she assumed was a psychologist.  That person told her that she was an alcoholic, and that she needed to attend 12 step meetings.  She stopped attending these meetings, and sought therapy with a woman's group.  

In the April 2009 Notice of Disagreement, the Veteran reported that she was seen once in 1988 by a therapist at Fort Bliss regarding sexual assault and was then required to attend alcoholics anonymous, and attended group therapy for victims of rape while stationed in Germany in 1989.

In the September 2012 VA examination, the Veteran complained of intrusive thoughts, sleep disturbances, and violent nightmares (which the VA examiner noted some times occurred under the influence of opiates).  She did not did not report patterns of avoidance.  The Veteran advised the VA examiner of an additional stressor of a sergeant inviting her to sleep with her to get a promotion.  The Veteran reported that she had seen a counselor, but did not report any mental health treatment.  She stated that she received anti-anxiety medications from her doctor.  She also reported a history of heroin dependence. 

Review of the Veteran's STRs showed descriptions of alcohol abuse beginning from when the Veteran was 15, and noted problems with "behavioral control" associated with alcohol use.  At the time of the examination, the Veteran noted that she was abstinent from alcohol, but an abstinence timeframe was not established.  She reported having last used heroin "several weeks ago."  There was no history of psychiatric admissions.  The VA examiner found that the Veteran's stressor of in-service rape met the criteria to support a diagnosis of PTSD.  He found that the Veteran's stressor of being asked to exchange sex for a promotion did not meet the criteria to support a diagnosis of PTSD.  She had recurrent distressing dreams of the rapes and hypervigilance, but did not exhibit persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The VA examiner found that the Veteran did not meet the criteria for PTSD, and diagnosed her with heroin dependence, alcohol dependence, and a personality disorder not otherwise specified.  Her symptom of anxiety was related to these diagnoses.  He found that the Veteran's primary impairment was related to her chemical dependency issues and probable personality disorder.  The VA examiner noted that the Veteran provided a limited history of her post-service life, and that no previous treatment records from private medical providers were available.  He further found that the Veteran was a marginal historian.  He concluded that information that was available in the claims file was insufficient to support the Veteran's claim without resort to mere conjecture.   

In a May 2013 statement, the Veteran's representative argued that the Veteran's in-service attendance of group therapy for rape victims was prima facie proof that she was raped and sought help.  

III.   Analysis

Upon consideration of the foregoing, the Board finds that service connection for PTSD is not warranted.  The preponderance of competent and credible evidence is against the finding that the Veteran has a current diagnosis of PTSD.  

Review of the Veteran's STRs show that the Veteran denied depression and/or nervous conditions while in service in August 1989.  Further, her records do not show that she was diagnosed PTSD, or any other, service-connectable psychiatric disorder in service.  As such, service connection for PTSD on the basis that it manifested in service and persisted is not warranted. 

The September 2012 VA examiner found that the Veteran did not meet the criteria for PTSD.  However, the VA examiner did diagnose the Veteran with alcohol and heroin dependency, as well as a personality disorder.  The Board finds that the September 2012 VA examination is adequate for purposes of adjudicating the Veteran's claim for PTSD.  It included an examination of the Veteran, and took into account a review of her record and medical history, to include the October 2008 PTSD assessment.  It included a historically accurate explanation of rationale that cited to factual data.  As such, the Board finds that this VA examination is competent, credible, persuasive, and dispositive as to the claim for service connection for PTSD.  As the most probative evidence is against the finding that the Veteran has a service-connectable disability, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the October 2008 PTSD assessment reported that the Veteran met the criteria for the diagnosis of PTSD.  The assessment also noted that the Veteran's scores indicated she experienced moderate depression, significantly without a diagnosis of same.  However, the Board finds that this private opinion is inadequate and of low probative value.  The private opinion provider did not indicate that she had reviewed the Veteran's STRs, or other medical records, prior to rendering her opinion.  It appears from the text of assessment that the only history considered was the Veteran's statements; however, these were not recorded in any detail outside of general statements regarding times of service and that the Veteran was the victim of rape.  Notably, the Veteran was found by the September 2012 VA examiner to be a marginal historian.  Moreover, the private opinion provider neglected to consider and discuss the Veteran's previously diagnosed personality disorder.  Notably, while the assessment did note that the Veteran's diagnostics "revealed a clinical level of substance abuse," there was no further discussion or analysis regarding same.  Consideration of whether symptoms are due to substance use or other illness is required under Criterion H when assessing PTSD.  Regarding the finding of an indication of moderate depression, the Board finds that this conclusion, like that of the finding of PTSD, is inadequate as it was rendered without consideration of the Veteran's medical records and STRs, or her currently diagnosed psychiatric disorders.  Accordingly, the Board finds that this medical opinion is of little probative weight compared to the September 2012 VA examination.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to describe any anxiety, hypervigilance, or feelings of depression she experienced in service and since, any contentions by the Veteran that she has PTSD related to active service are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Similarly, the Veteran's mother is competent to report her personal observations, interactions, and experiences with the Veteran.  However, she is not competent to report interactions that she did not observe relating to the Veteran.  Further, to the extent that she intended to imply that the Veteran has any medical condition, there is no indication that the she possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  Id. 

The Board notes that the Veteran has a recorded history of drug and alcohol use.  To the extent that she seeks to service-connection for either, 38 U.S.C.A. §§ 105 (a) and 1131 states that compensation is precluded on a direct basis when the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  The evidence does not suggest that her alcohol, and substance abuse can somehow otherwise be service-connected (i.e., on a secondary basis).  Consequently, service connection for alcohol and/or substance abuse is not warranted. 

As to the diagnosis of any personality disorder, the Board notes that such disability is, of itself, not a compensable disability.  As congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation, service connection for such disability is not warranted.  See 38 C.F.R. § 3.303(c).

In rendering this opinion, the Board does not make any finding regarding the validity or incurrence of the Veteran's claimed sexual assaults in service.  This is because the issue before the Board was decided on the absence of a service-connectable disability.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §3.102.  The appeal must be denied.


ORDER

Service connection for PTSD is denied. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


